Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 15/982184, now U.S. Patent No. 10,740,685.
The terminal disclaimer filed on December 8, 2021 has been electronically processed and approved. 
Amendment to the abstract filed on December 8, 2021 has been considered and accepted. 
Claims 1-30 are allowable over the prior art of record. For reasons of allowance, see pages 11-18 of Applicant’s remarks filed on December 8, 2021.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed December 8, 2021 with respect to the nonstatutory double patenting rejection have been fully considered. Due to the filing of the terminal disclaimer, the nonstatutory double patenting rejection of claims 1-30 has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed December 8, 2021 with respect to the 101 rejection have been fully considered and are persuasive. The 101 rejection of claims 1-30 has been withdrawn.
Applicant’s arguments, see pages 14-18, filed December 8, 2021 with respect to the 102(a)(1) rejection have been fully considered and are persuasive. The 102(a)(1) rejection of claims 1-5, 10-15, 20-25 and 30 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454